MEMORANDUM **
Steven DeCaprio appeals pro se from the district court’s order denying his motion to reopen the time for appeal in his action alleging that the City of Berkeley and various individuals improperly removed him from a private residence to which he claimed title by adverse possession. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, Arai v. American Bryce Ranches Inc., 316 F.3d 1066, 1069-70 (9th Cir.2003), and we affirm.
DeCaprio claims he did not receive notice of the district court’s entry of judgment because defendants failed to inform the court of DeCaprio’s new address, even though they were aware of it. The district court did not abuse its discretion by denying the motion to reopen on the ground that DeCaprio had an obligation to timely inform the court of his own change of address. See id. at 1070 (noting that “Rule 4(a)(6) was adopted to soften the harsh penalty of losing one’s right to an appeal due to the government’s malfeasance in failing to notify a party of a judgment”).
DeCaprio’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.